Citation Nr: 0842804	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  03-27 335	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to an initial rating in excess of 20 percent 
for cervical strain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar spondylosis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for otitis externa.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1988 to 
February 1989, in May 1992, and from January 2000 to 
September 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In a June 2002 rating decision, the RO granted service 
connection for cervical strain and assigned a 10 percent 
rating effective in September 2000.  In addition, in a rating 
decision dated in October 2002, the RO, in pertinent part, 
granted service connection for lumbar spondylosis with a 
10 percent rating effective in September 2000 and also 
granted service connection for otitis externa with a 
10 percent rating effective in September 2000.  The veteran's 
disagreement with the initial 10 percent ratings led to this 
appeal, and she perfected her appeal with the filing of a VA 
Form 9, Appeal to Board of Veterans' Appeals, which was 
received at the RO in August 2003.  At the same time, the 
veteran requested a Board hearing.  

During the course of the appeal, the RO increased the initial 
rating for cervical strain to 20 percent, granted service 
connection for thoracic spondylosis and included it with the 
10 percent rating for lumbar spondylosis, and continued the 
initial 10 percent rating for otitis externa.  Most recently, 
the RO issued a supplemental statement of the case pertaining 
to these claims in June 2008.  In separate letters of the 
same date in October 2008, the RO notified the veteran that 
it had certified the appeal to the Board and that she had 
been scheduled for a Board hearing in November 2008.  




FINDING OF FACT

On November 13, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that she requests withdrawal of this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a letter received at the Board on 
November 13, 2008, the veteran stated she would not appear at 
the scheduled Board hearing and wished to withdraw her appeal 
as to the issues of entitlement to higher initial ratings for 
cervical strain, thoracolumbar spondylosis, and otitis 
externa.  Because of this, there remain no allegations of 
errors of fact or law for appellate consideration as to the 
veteran's increased rating claims.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and it is 
dismissed.




ORDER

The appeal is dismissed.



		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


